department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend x y z dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to provide scholarships to individuals attending four-year accredited colleges and universities in x each year you will publicize the availability of scholarships to x high school seniors through letters publications the internet high school counselors or such other means of broad dissemination as you determine appropriate your board_of trustees will be solely responsible for determining the amount of funds available for scholarships each year you receive more than y applications per year and award z scholarships letter catalog number 58263t scholarship candidates must meet the following minimum eligibility requirements candidates must be seniors graduating from high school or for students described below its equivalent such as a home school program that satisfies the requirements of x law candidates must satisfy criteria measuring academic merit and scholastic aptitude eg grade-point average class rank or score on scholastic aptitude tests or college entrance exams as determined by the board_of trustees candidates must either a be classified as citizens or permanent residents of the united_states under united_states immigration laws as of the due_date of the scholarship application or such other date as the board_of trustees may determine and have attended high school or its equivalent in x for their junior and senior year or such other period as the board_of trustees may determine or b have obtained approval under the federal deferred action for childhood arrivals process one month prior to enrollment at the chosen college or university or such other date as the board_of trustees may determine and have attended high school in x for three years immediately preceding their graduation candidates must pursue or plan to pursue an undergraduate education at an educational_institution described in sec_170 of the code ie an institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are regularly carried on the educational_institution must be a fully accredited four-year public or private college or university in x which is on a list of institutions approved by the board_of trustees and candidates must meet all the scholastic and other college entrance requirements at the chosen college or university disqualified persons as defined in sec_4945 of the code with respect to your organization and members of the selection committee and their respective family members as defined in sec_4945 of the code are not eligible to receive scholarships the selection committee s will receive and review applications for scholarships from persons meeting the minimum eligibility requirements the selection committee will then evaluate the scholarship candidates based on criteria that are reasonably related to the underlying purpose of the scholarship the criteria will include but not be limited to the following prior academic performance letter catalog number 58263t performance on tests designed to measure ability and aptitude for educational work recommendations from instructors counselors principals and others evidence of leadership in and service to the community and the school motivation character ability and potential after evaluation of the candidates under the above criteria the selection committee s will designate one or more such candidates to receive scholarships scholarships awarded under your program will consist of the two following components the first component involves amounts paid to or for the benefit of the scholarship recipient to cover his or her tuition and fees for attendance at certain four-year accredited x colleges and universities his or her fees books supplies and equipment required for courses of instruction at the institution and his or her room and board you may permit a portion of the amounts to be used for opportunities to study abroad provided the student receives academic credit for such study toward his or her degree the second component involves a fixed sum per recipient paid to the university or college for the benefit of the recipient to cover the cost of supplemental activities or programs that may go beyond the student's regular courses of curriculum but that the college or university nevertheless determines would aid the student in the pursuit of his or her studies the college or university will have the discretion to determine the character of expenses to be covered provided the funds are used to aid the scholarship recipients in the pursuit of their studies you will have one or more selection committees to manage different portions of the scholarship program such committees will be comprised of members of your staff and your board_of trustees as well as such non-staff and non-board members as the president or the board_of trustees appoints from time to time a selection committee may also utilize the technical non-voting assistance of professional educators former scholarship recipients and other persons with helpful expertise members of a selection committee shall not be in a position to derive any private benefit directly or indirectly if certain potential recipients are selected for scholarships over others each scholarship recipient will be required to sign a written_agreement setting forth the terms and conditions of the scholarship such as the specific purpose of the scholarship its amount and duration conditions and procedures for renewal the institution to which it will be paid requirements for reports if any including the due dates for such reports and any other expectations of the recipient during the scholarship period if you pay scholarship funds directly to the educational_institution you will secure the institution’s agreement that the scholarship funds will be used to defray the scholarship recipient’s expenses or will be paid to the scholarship recipient only if the recipient is enrolled at such institution and his or her standing at such institution is consistent with the purposes and conditions of the scholarship if you pay scholarship funds directly to a scholarship recipient you will secure from the recipient an agreement that he or she will furnish you with reports of his or her courses letter catalog number 58263t if you obtain information indicating that scholarship funds taken and grades received in each academic period and proper receipts to evidence that the funds have been used by the recipient for the purposes determined under the scholarship the reports must be verified by the educational_institution attended by the recipient and must be furnished at least once a year as well as upon completion of his or her studies at the institution are not being used for the purposes of the scholarship you will investigate the use of such funds while conducting your investigation you will withhold further payments to the recipient until any delinquent reports have been submitted if you determine that scholarship funds have been improperly diverted you will take all reasonable and appropriate steps either to recover the diverted funds or to ensure restoration of the funds and dedication of other scholarship funds held by the recipient to the purposes of the scholarship and withhold further payments to the recipient until you have received the recipient's assurances that future diversions will not occur and you have required the recipient to take extraordinary precautions to prevent future diversions from occurring you will maintain records with respect to all scholarships made to scholarship recipients such records will include all information you obtain to evaluate the qualification of potential scholarship recipients identification of the recipients any information sufficient to establish that they are not disqualified persons specification of the amount and purpose of each scholarship any follow-up information you obtain in connection with your supervision of the scholarships and your investigation and recovery_of diverted scholarship funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
